DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action in response to the present US application number 17/137203, filed on 12/29/2020.  
Claims 1-20 are presented for examination, with claims 1, 11 and 18 being independent.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 12/29/2020 and 11/18/2021 in comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 11 and 18
             Independent claims 1 and 18 recite:
detecting files and objects output to a first filesystem from a run of a reservoir simulation; 
storing the files into a second filesystem and the objects into an object database; 
determining values of attributes of the reservoir simulation run; and
for each reservoir simulation run attribute, 
identifying those of the files and those of the objects that correspond to the reservoir simulation run attribute; and 
updating a first database to associate the value of the reservoir simulation run attribute with retrieval indications of the files and the objects identified as corresponding to the reservoir simulation run attribute.

The limitations of detect(ing)…, store(ing) …, determin(ing) …,  identify(ing)…, updat(ing)…, in claims 1 and 18, are abstract ideas.  In particular, claim 18 recites additional elements, “a processor”,  “a machine readable medium,” to perform the steps in the claims. These are generic computer components. The computer under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea; thus, the claims are not patent eligible.

Independent claim 11 recites:
based on detection of output of a reservoir simulation run, parse a manifest file of the output to identify attributes of a reservoir model of the reservoir simulation run and files of the output; 
store the files into a clustered filesystem; 
create a hierarchical representation of the reservoir model in a relational database based, at least in part, on the identified attributes of the reservoir model; and 
map elements of the hierarchical representation of the reservoir model to corresponding ones of the files in the clustered filesystem.
The limitations of identify …, store …, create …, in claim 11, are abstract ideas.  In particular, claim 11 recites additional elements, “one or more non-transitory machine-readable media,” to perform the steps in the claims. These are generic computer components. The computer under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea; thus, the claim is not patent eligible.
The limitation of map elements … correspond to idea held ineligible by the courts, such as mathematical concept; wherein, the “map elements”  is calculating similarity values,  it is mathematical correlations.   Calculating similarity values therefore falls within the “Mathematical concepts” grouping of abstract ideas.  

Claims 2-10, 12-17 and 19-20
The limitations as recited in claims 2-10, 12-17 and 19-20 are simply describe the concepts of data handling.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 2-10, 12-17 and 19-20 are directed to abstract idea and are not patent eligible.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al., US 2018/0004868 (hereinafter Adam), in view of Al-Zawawi et al., US 2016/0123120 (hereinafter Al-Zawawi).

Regarding claim 1, Adam discloses, A method comprising: 
detecting files and objects output to a first filesystem from a run of a reservoir simulation (e.g. detect encrypted simulation result data stored in the storage container in response to execution of the simulation job by the reservoir simulator, Adam: [0014]); 
storing the files into a second filesystem and the objects into an object database (e.g. create a storage container in the high performance computing cloud cluster, as a second filesystem, store the encrypted simulation job data, as objects, in the storage container, as an object database, Adam: [0014], [0016] and Fig. 4); 
Adam does not directly or explicitly disclose:
determining values of attributes of the reservoir simulation run; and
for each reservoir simulation run attribute, 
identifying those of the files and those of the objects that correspond to the reservoir simulation run attribute; and 
updating a first database to associate the value of the reservoir simulation run attribute with retrieval indications of the files and the objects identified as corresponding to the reservoir simulation run attribute.
Al-Zawawi teaches:
determining values of attributes of the reservoir simulation run (e.g. comparing each of a plurality of output simulation result files to each of the shared simulation files stored in the one or more shared storage locations, Al-Zawawi: [0017]); and
for each reservoir simulation run attribute, 
identifying those of the files and those of the objects that correspond to the reservoir simulation run attribute (e.g. determining when one or more of the plurality of output simulation result files each has a file attribute match with one or more of the shared simulation files, Al-Zawawi: [0017]); and 
updating a first database to associate the value of the reservoir simulation run attribute with retrieval indications of the files and the objects identified as corresponding to the reservoir simulation run attribute (e.g. updating the one or more shared storage locations, as first database(s), responsive to the plurality of output simulation result files. For example, the updating can include linking a hydrocarbon reservoir simulation model and one or more shared simulation files when each of the one or more shared simulation files has a file attribute match with one or more of the plurality of output simulation result files associated with the hydrocarbon reservoir simulation model. The updating can further include copying one or more of the plurality of output simulation result files to the one or more shared storage locations when each of the one or more of the plurality of output simulation result files lacks a file attribute match with any of the shared simulation files. In addition, the one or more of the plurality of output simulation result files lacking a file attribute match with any of the shared simulation files can thereby define one or more copy simulation files. The updating can also include linking a hydrocarbon reservoir simulation model and each of the one or more copy simulation files associated with the hydrocarbon reservoir simulation model stored in the one or more shared storage locations. The steps of the linking module can then include, for example, discarding each of the plurality of output simulation result files stored in the plurality of individual hydrocarbon reservoir simulation model storage locations, Al-Zawawi: [0016] and [0017]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Cloud-based reservoir simulation environment as discloses by Adam to include systems and methods to optimize storage for hydrocarbon reservoir simulation as taught by Al-Zawawi to enhance data storage and retrieval during performance of a plurality of reservoir simulation runs of one more reservoir simulation models.

Regarding claim 2, Adam further discloses, the method of claim 1 further comprising capturing, into a second database, performance and configuration data about the reservoir simulation run as predictive model training data (e.g. Reservoir simulation, e.g. the encrypted simulation job data, as objects, in the storage container, as an object database, Adam: [0014], [0016] and Fig. 4, may be used to predict production rates from reservoirs and may be used to determine appropriate improvements, such as facility changes or drilling additional wells, that may be implemented to improve production, among other uses, Adam: [0003]).

Regarding claim 3, Adam further discloses, wherein the second database is a flat file database (e.g. the storage container which is stored the encrypted simulation job data, as a flat file database, may be deleted by the computer system that is external to the cloud computing environment after execution of the simulation job and return of the generated simulation results, Adam: [0007], [0011] and [0014]).

Regarding claim 4, Adam further discloses, training a predictive model with performance and configuration data stored into the second database from multiple reservoir simulation runs, wherein the predictive model is trained to output reservoir simulation run configurations (e.g. A reservoir simulator 408 may be resident in petro-technical application cloud 404 for use in executing reservoir simulations submitted by a client computer system 402, e.g., via a reservoir simulator graphical pre/post-processor 410 to provide a services offering that leverages flexibility and economies of scale for running complex reservoir simulation models generally from any location, and without the need of a dedicated compute infrastructure, Adam: [0048] and [0071]).

Regarding claim 5, Adam further discloses, determining that the run of the reservoir simulation qualifies as a source for predictive model training data, wherein capturing the performance and configuration data about the reservoir simulation run as predictive model training data is based, at least partly, on determining that the run of the reservoir simulation qualifies as a source for predictive model training (e.g. authenticated users may login based on their subscription and submit jobs (e.g., via a script) and upload data to the HPC cloud cluster to run a reservoir simulation. Processed result data may then be returned to the user for post-processing and/or review, Adam: [0084]-[0088]).

Regarding claim 6, Adam further discloses: 
based on a determination that a configuration to run a reservoir simulation is incomplete, presenting constraint parameters corresponding to at least one of a configuration parameter and a performance parameter for a simulation run (e.g. If results are not detected in block 604, control optionally passes to block 606 to access job status information, e.g., as may be supported by the cloud infrastructure and provided by job status monitor 550, Adam: [0099] and Fig. 11);
inputting into a trained predictive model a selected set of one or more of the constraint parameters (e.g. Upon detecting new simulation results, block 608 retrieves the simulation results from storage container 538, block 610 decrypts the simulation results, and block 612 imports the simulation results into the graphical pre/post-processor for visualization, display or other analysis, Adam: [0099] and Fig. 11); and
generating a reservoir simulation run request based on output of the trained predictive model (e.g. render and display simulation results, Adam: step 616 in Fig. 11).

Regarding claim 7, Adam further discloses, wherein storing the files into a second filesystem and the objects into an object database is via one or more interfaces to one or more cloud storage services (e.g. A job monitoring utility provided either by using HPC pack tools or a platform load sharing facility (LSF) may also be supported in order to allow customers to monitor the activity of the submitted jobs through a web Interface on cloud web portal 414, Adam: [0092] and Fig. 4).

Regarding claim 8, Adam further discloses, wherein the second filesystem is a high-performance, distributed filesystem (e.g. a high performance computing cloud cluster, Adam: [0005], [0007], [0009], [0065] and Fig. 4).

Regarding claim 9, Al-Zawawi further teaches, wherein the attributes of the reservoir simulation at least comprise simulation project, simulation study, and reservoir model (e.g. Simulated models of hydrocarbon reservoirs may be used to simulate fluid flow of hydrocarbons or other fluids within a reservoir.  That is, a real hydrocarbon reservoir or real hydrocarbon field may be modeled using a mathematical representation of the real reservoir or field. The resulting reservoir model, for example, is an approximation of reality. The accuracy of these models may depend on the available data, the physics of the real reservoir captured by the reservoir simulation, and engineer insight and availability. As more data becomes available, a new reservoir model may be constructed and an older model archived. Each model that is constructed is a representation of the real reservoir and is part of a hydrocarbon reservoir simulation study with a specific objective or goal. A hydrocarbon reservoir simulation study, for example, may include one or more simulation runs (sometimes called “jobs”), Al-Zawawi: [0004]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Cloud-based reservoir simulation environment as discloses by Adam to include systems and methods to optimize storage for hydrocarbon reservoir simulation as taught by Al-Zawawi to enhance data storage and retrieval during performance of a plurality of reservoir simulation runs of one more reservoir simulation models.

Regarding claim 10, Adam further discloses, determining dependencies among the files and dependencies among the objects, wherein storing the files into the second filesystem and the objects into the object database is based, at least partly, on the determined dependencies (e.g. it may be desirable in some embodiments for connectivity from the cloud infrastructure to external networks such as the Internet to be sufficient in each datacenter to support multiple users uploading large reservoir simulation models (e.g., up to 20M cells at a given time). Furthermore, datacenters may be present in the geographies where a customer requests services in some embodiments, and it may be desirable in some embodiments for the cloud infrastructure to be capable of provisioning independent storage containers (e.g., up to 200 Gb) to store datasets while simulations are executed on the compute nodes, Adam: [0081]).

Claim 18 recite An apparatus comprising steps are similar to subject matter of claim 1.  Therefore, claim 18 is rejected by the same reasons as discussed in claim 1. 

Regarding claim 19, Adam further discloses, wherein the attributes of the reservoir simulation run correspond to rock properties, fluid properties, and temperature related properties (e.g. Tests for density and viscosity may be performed on the fluids in the core at varying pressures and temperatures, Adam: [0033], [0043] and [0049]).

Regarding claim 20, Adam further discloses, wherein the machine-readable medium further has program code executable by the processor to cause the apparatus to: 
input a partial reservoir simulation run configuration into a first trained predictive model to obtain configuration to complete the reservoir simulation configuration (e.g. For example, a customer may use a graphical pre/post-processor to export a simulation model and one or more simulation cases in a format suitable for the reservoir simulator resident in the HPC cloud cluster, and then upload the data to the HPC cloud cluster as a simulation job, Adam: [0087]); and 
invoke a guided workflow for reservoir model building which obtains selections for building a reservoir model for the run of the reservoir simulation from a second trained predictive model (e.g. FIG. 9 illustrates a flowchart of an example sequence of operations for creating and submitting a simulation job in the data processing system of FIG. 4, Adam: Fig. 9).

Claim 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al., US 2018/0004868 (hereinafter Adam), in view of Wu et al., US 2012/0158389 (hereinafter Wu).

Regarding claim 11, Adam discloses, One or more non-transitory machine-readable media (e.g. the invention applies equally regardless of the particular type of computer readable media used to actually carry out the distribution, Adam: [0066]-[0067]) comprising program code to: 
based on detection of output of a reservoir simulation run, parse a manifest file of the output to identify attributes of a reservoir model of the reservoir simulation run and files of the output (e.g. detect encrypted simulation result data stored in the storage container in response to execution of the simulation job by the reservoir simulator, receive the encrypted simulation result data from the storage container, decrypt the encrypted simulation result data to generate decrypted simulation result data, delete the storage container, and display at least a portion of the encrypted simulation result data, Adam: [0014]); 
store the files into a clustered filesystem (e.g. create a storage container in the high performance computing cloud cluster, as a second filesystem, store the encrypted simulation job data, as objects, in the storage container, as an object database, Adam: [0014], [0016] and Fig. 4); 
Adam does not directly or explicitly disclose:
create a hierarchical representation of the reservoir model in a relational database based, at least in part, on the identified attributes of the reservoir model; and 
map elements of the hierarchical representation of the reservoir model to corresponding ones of the files in the clustered filesystem.
Wu teaches:
create a hierarchical representation of the reservoir model in a relational database based, at least in part, on the identified attributes of the reservoir model (e.g. FIG. 2 is a diagram 200 of a hierarchical group of surrogates 202, 206, 210, and 214 that may be created to more efficiently model a reservoir, in accordance with exemplary embodiments of the present techniques.  The reservoir model(s) is stored in database.  It is to be understood that the database may be any type of database, such as relational, hierarchical, object-oriented, and/or the like, Wu: [0037],[0074] and Fig. 2); and 
map elements of the hierarchical representation of the reservoir model to corresponding ones of the files in the clustered filesystem (e.g. Figs. 6-10 are graphs illustrating the mapping elements are used for training reservoir model(s), Wu: Figs 6-10 and [0094]-[0098]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Cloud-based reservoir simulation environment as discloses by Adam to include methods and systems for rapidly evaluating multiple models using multilevel surrogates  as taught by Wu to predict the properties of a hydrocarbon reservoir.

Regarding claim 12, Adam further discloses: 
determine whether performance data of the reservoir simulation run satisfies a performance criterion (e.g. detect encrypted simulation result data stored in the storage container in response to execution of the simulation job by the reservoir simulator, Adam: [0014]); and
based on a determination that the performance data satisfies the performance criterion, recording configurations of the reservoir simulation run and the performance data as training data to train a predictive model to output reservoir simulation configurations (e.g. create a storage container in the high performance computing cloud cluster, as a second filesystem, store the encrypted simulation job data, as objects, in the storage container, as an object database, Adam: [0014], [0016] and Fig. 4).

Regarding claim 13, Adam and Wu in combination further discloses, wherein the program code to create a hierarchical representation of the reservoir model in a relational database based (e.g. FIG. 2 is a diagram 200 of a hierarchical group of surrogates 202, 206, 210, and 214 that may be created to more efficiently model a reservoir, in accordance with exemplary embodiments of the present techniques.  The reservoir model(s) is stored in database.  It is to be understood that the database may be any type of database, such as relational, hierarchical, object-oriented, and/or the like, Wu: [0037],[0074] and Fig. 2), at least in part, on the identified attributes of the reservoir model comprises program code to create a first node that indicates the reservoir simulation run and the attributes of the reservoir model, a second node that represents a first of the attributes of the reservoir model and indicates a value of the first attribute, and a third node that represents a second of the attributes of the reservoir model and indicates a value of the second attribute (e.g. The program code may include a graphical pre-processor and a graphical post-processor and may directly connect to a high performance computing cloud cluster provisioned within the cloud computing environment, the high performance computing cloud cluster including a plurality of compute nodes and a reservoir simulator resident on the plurality of compute nodes, generate and submit a simulation job to the high performance computing cloud cluster to cause the high performance computing cloud cluster to initiate execution of the simulation job by the reservoir simulator to generate simulation results, and receive and display the generated simulation results, Adam: [0013] and [0064]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Cloud-based reservoir simulation environment as discloses by Adam to include methods and systems for rapidly evaluating multiple models using multilevel surrogates  as taught by Wu to predict the properties of a hydrocarbon reservoir.

Regarding claim 14, Adam and Wu in combination further discloses, wherein the program code to map elements of the hierarchical representation of the reservoir model to corresponding ones of the files in the clustered filesystem (e.g. Figs. 6-10 are graphs illustrating the mapping elements are used for training reservoir model(s), Wu: Figs 6-10 and [0094]-[0098]) comprises program code to indicate in the second node a location in the clustered filesystem of a first file that corresponds to the value of the first attribute (e.g. The program code may include a graphical pre-processor and a graphical post-processor and may directly connect to a high performance computing cloud cluster provisioned within the cloud computing environment, the high performance computing cloud cluster including a plurality of compute nodes and a reservoir simulator resident on the plurality of compute nodes, generate and submit a simulation job to the high performance computing cloud cluster to cause the high performance computing cloud cluster to initiate execution of the simulation job by the reservoir simulator to generate simulation results, and receive and display the generated simulation results, Adam: [0013] and [0064]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Cloud-based reservoir simulation environment as discloses by Adam to include methods and systems for rapidly evaluating multiple models using multilevel surrogates  as taught by Wu to predict the properties of a hydrocarbon reservoir.

Regarding claim 15, Wu further teaches: 
determine whether a user characteristic associated with building the reservoir model satisfies a knowledge criterion (e.g. In exemplary embodiments, the method 300 can be adapted to provide efficient training with constraints. Constraints on model responses are common in parameter identification and optimization problems. The constraints may either come from prior knowledge about the model response or from input during interactive learning. For example, an additional step may be added to the training algorithm discussed with respect to block 306 to evaluate if constraints on the model are satisfied during the search for critical points or uncertain regions, Wu: [0089]); and 
based on a determination that the user characteristic satisfies the knowledge criterion, record workflow for building the reservoir model as training data to train a predictive model to output selections for building the reservoir model (e.g. The training sets are generated and can be used to predict other model responses not used in training, Wu: [0087]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Cloud-based reservoir simulation environment as discloses by Adam to include methods and systems for rapidly evaluating multiple models using multilevel surrogates  as taught by Wu to predict the properties of a hydrocarbon reservoir.

Regarding claim 16, Adam further discloses: 
based on detection of the output of a reservoir simulation run, parse the manifest file of the output to also identify objects of the output (e.g. analyzing simulation results, Adam: [0086] and [0088]); and 
store the objects into an object database (e.g. create a storage container in the high performance computing cloud cluster, as a second filesystem, store the encrypted simulation job data, as objects, in the storage container, as an object database, Adam: [0014], [0016] and Fig. 4).

Regarding claim 17, Wu further teaches,  program code to map elements of the hierarchical representation of the reservoir model to corresponding ones of the objects in the object database (e.g. Figs. 6-10 are graphs illustrating the mapping elements are used for training reservoir model(s), Wu: Figs 6-10 and [0094]-[0098]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Cloud-based reservoir simulation environment as discloses by Adam to include methods and systems for rapidly evaluating multiple models using multilevel surrogates  as taught by Wu to predict the properties of a hydrocarbon reservoir.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        12/3/2022